

Exhibit 10.1
MYOVANT SCIENCES, LTD.
AMENDMENT NO. 1 TO THE STOCK OPTION GRANT NOTICE
THIS AMENDMENT NO. 1 TO THE STOCK OPTION GRANT NOTICE (this “Amendment”) is
entered into as of August 26, 2019, by and between Myovant Sciences, Ltd. (the
“Company”), and [Name]1 (“Optionholder”).
RECITALS
WHEREAS, the Company and Optionholder entered into that certain Stock Option
Grant Notice and Option Agreement pursuant to which the Company granted the
Optionholder an option set forth on Exhibit A attached hereto (such option being
this “Option”; and such Option Agreement being the “Option Agreement”); and
WHEREAS, the Company and Optionholder desire to amend certain terms of the Stock
Option Grant Notice to the Option Agreement; and the Compensation Committee of
the Board of Directors has adopted resolutions approving such changes.
NOW, THEREFORE, the parties agree that the Exercise Schedule in the Stock Option
Grant Notice is amended by adding the following language:
(a)
Optionholder shall not exercise any portion of the Option that has vested as of
August 26, 2019 (the “Effective Date”) which vested portion is set forth on
Exhibit A attached hereto (the “Vested Option”), for a period of one year
commencing on the Effective Date and ending on the first anniversary date of the
Effective Date (the “Non-Exercise Period”).

(b)
If during the Non-Exercise Period, the Optionholder’s Continuous Service is
terminated for Cause or the Optionholder resigns other than for Good Reason, the
Vested Option shall terminate immediately upon such Optionholder’s termination
of Continuous Service, and the Optionholder shall be prohibited from exercising
the Vested Option from and after the time of such termination of Continuous
Service. Good Reason” shall mean the occurrence of any of the following events
without the Optionholder’s consent: (i) reduction of the Optionholder’s base
salary as initially set forth or as the same may be increased from time to time;
(ii) material reduction in the Optionholder’s authority, duties or
responsibilities, as compared to the Optionholder’s authority, duties or
responsibilities immediately prior to such reduction, without limiting the
foregoing, including a change in the Optionholder’s reporting responsibilities;
(iii) failure or refusal of a successor to the Company to materially assume the
Company’s obligations under this Agreement in the event of a Change of Control;
or (iv) once a principal location of employment is selected, a change in the
Optionholder’s principal location of employment, resulting in an increase in the
Optionholder’s one-way driving distance by more than thirty (30) miles from the
Optionholder’s then current principal residence on file with the Company;
provided, however, that any resignation by the Optionholder shall only be deemed
for Good Reason pursuant to this definition if: (1) the Optionholder gives the
Company written notice of the Optionholder’s intent to terminate for Good Reason
within ninety (90) days following the first occurrence of the condition(s) that
Optionholder believes constitute(s) Good Reason, which notice shall describe
such condition(s); (2) the Company fails to remedy such condition(s) within
thirty (30) days following receipt of the written notice; and (3) the
Optionholder voluntarily terminates his employment within thirty (30) days
following the end of the above referenced 30-day period.

______________________________
1 Each of Frank Karbe, Matthew Lang, Juan Camilo Arjona Ferreira entered into an
Amendment to the Option Agreement in this form with respect to each of his
affected options.




--------------------------------------------------------------------------------




(c)
If during the Non-Exercise Period, the Optionholder’s Continuous Service is
terminated by the Company without Cause or the Optionholder resigns for Good
Reason, the Optionholder may exercise the Vested Option (to the extent that the
Optionholder was entitled to exercise such Option as of the date of termination
of Continuous Service absent the Non-Exercise Period) within the period of time
ending on the earlier of (i) the date three (3) months following the termination
of the Optionholder’s Continuous Service, and (ii) the expiration of the term of
this Option as set forth in the Option Agreement. If, after termination of
Continuous Service, the Optionholder does not exercise the Vested Option within
the applicable time frame, such Vested Option shall terminate.

(d)
If during the Non-Exercise Period, a Optionholder’s Continuous Service
terminates as a result of the Optionholder’s Disability, the Optionholder may
exercise the Vested Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination of Continuous Service absent
the Non-Exercise Period), but only within such period of time ending on the
earlier of (i) the date twelve (12) months following such termination of
Continuous Service, and (ii) the expiration of the term of this Option as set
forth in the Option Agreement. If, after termination of Continuous Service, the
Optionholder does not exercise the Vested Option within the applicable time
frame, the Vested Option (as applicable) shall terminate.

(e)
If during the Non-Exercise Period, (i) a Optionholder’s Continuous Service
terminates as a result of the Optionholder’s death, or (ii) the Optionholder
dies within the period (if any) specified in the Option Agreement for
exercisability after the termination of the Optionholder’s Continuous Service
(for a reason other than death), then the Vested Option may be exercised (to the
extent the Optionholder was entitled to exercise such Option as of the date of
death absent the Non-Exercise Period) by the Optionholder’s estate, by a person
who acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Vested Option upon the Optionholder’s death,
but only within the period ending on the earlier of (i) the date eighteen
(18) months following the date of death (or such longer or shorter period
specified in the Option Agreement), and (ii) the expiration of the term of such
Option as set forth in the Option Agreement. If, after the Optionholder’s death,
the Option is not exercised within the applicable time frame, the Option (as
applicable) shall terminate.

(f)
The exercise price of this Option is amended to be equal to the closing price of
the Company’s Common Shares as listed on the New York Stock Exchange on the
Effective Date.

(g)
Except to the extent amended hereby, the Option Agreement, and all of its terms
and provisions, shall remain in full force and effect.

This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT NO. 1 TO
STOCK OPTION GRANT NOTICE as of the date set forth in the first paragraph
hereof.
MYOVANT SCIENCES, LTD.:
By:______________________
Name:    
Its:




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT NO. 1 TO
STOCK OPTION GRANT NOTICE as of the date set forth in the first paragraph
hereof.


OPTIONHOLDER:
_____________________________
[Name]






--------------------------------------------------------------------------------




Exhibit A
Option and Vested Portion as of Effective Date


